Morris, J.
The sole question presented by this appeal is whether there is a misjoinder of parties and causes of action.
G.S. 1-123 provides that several causes of action may be united in the same complaint where they all arise out of “1. The same transaction, or transaction connected with the same subject of action.”
Assuming arguendo that the six separately stated causes of action meet this provision of the statute, they do not comply with that portion of the statute providing as follows: “But the causes of action so united must all belong to one of these classes, and, except in actions for the foreclosure of mortgages must affect all the parties to the action, and not require different places of trial, and must be separately stated.” (Emphasis supplied.)
The first cause of action asks for damages for fraud against defendants Ruffin. This cause of action does not affect defendant Williams or defendant Bofa. The second cause of action is for fraud and for usury. It asks that the corporate defendant Ruffin recover an amount representing usurious interest from Hancock. This cause of action does not affect either Williams or Bofa and the recovery sought is against one defendant in favor of another defendant. The third cause of action is to reform an option agreement affecting defendants Ruffin and Hancock, to require Hancock to execute a deed to the Julian Street property to plaintiffs, to have individual defendants Ruffin declared trustees thereof for plaintiffs, and to require individual defendants Ruffin to execute deeds for the property to plaintiffs. Plaintiffs also seek punitive damages against defendants Hancock and individual and corporate defendants Ruffin. This cause of action does not affect Williams or Bofa.
The fourth cause of action is to declare void all deeds giving defendants Hancock any interest in the Julian Street properties, to impress a trust on the Julian Street properties in favor of plaintiffs, and to subject other properties conveyed by defendants Ruffin to defendants Hancock to the lien of any judgment obtained in favor *508of plaintiffs against individual and corporate defendants Ruffin. This cause of action does not affect either Williams or Bofa.
The fifth cause of action is to declare void a deed to Williams conveying 11 tracts of land (not including the Julian Street properties), to declare the corporate defendant Ruffin the owner of the 11 tracts of land, and to subject these tracts to the lien of any judgment in favor of plaintiffs against corporate defendant Ruffin. This cause of action does not affect Bofa, or the individual defendants Ruffin, or defendants Hancock.
The sixth cause of action alleges a conveyance to Bofa, Inc. of 7 tracts of land (not including the Julian Street properties) at the direction of defendants Ruffin at a time when defendants Ruffin were insolvent and indebted to plaintiffs. It asks for “relief in accordance with the law and facts as shall be found by the court and jury, and in accordance with the cause or causes of action as stated herein as shall be found by the court to be appropriate”. This cause of action does not affect defendants Hancock or defendant Williams.
It is readily apparent that the causes of action do not affect all parties. There is, therefore, misjoinder of parties and causes of action. The demurrers were properly sustained and the. action dismissed as to defendants Hancock, Jerry Williams, and Bofa, Inc. Kearns v. Primm, 263 N.C. 423, 139 S.E. 2d 697. The action of the trial court in allowing plaintiffs to amend their complaint as to the individual defendants Ruffin and the corporate defendant Ruffin is not before us since those defendants did not appeal therefrom.
Affirmed.
Campbell and Britt, JJ., concur.